Opinion by
Trexler, J.,
The Public Service Commission approved the application of Arlington Setzer for a certificate of public convenience for the operation of auto-busses between the Borough of Minersville and the City of Pottsville in Schuylkill County. The Pottsville Union Traction Company filed a protest with the commission. The case presents the same questions as arise in the cases of Potts-ville Union Traction Company v. Public Service Commission (Moyer’s Application) and Pottsville Union Traction Company et al. v. Public Service Commission (Brady’s Application) in which opinions have this day been filed, see ante pp. 301, 304.
We do not think it necessary to repeat what we have said in those cases. We think the Public Service Com■mission had enough evidence'before it to warrant the approval of the application. We merely add that in this case quite a large portion of the public is served by the auto-busses which are not reached by the trolley lines.
The order of the Public Service Commission is approved. Appellant for costs.